     Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 1 of 7 PageID #: 72



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

JACK WATSON,                                      §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §       Civil Action No. 6:18-CV-461-RWS
                                                  §
BASIC ENERGY SERVICES, INC.,                      §
                                                  §
        Defendant.                                §

                                      DISCOVERY ORDER

        After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the court’s docket under Fed. R. Civ. P. 16, and after receiving the input of the

parties to this action, it is ORDERED as follows:

1.      Disclosures. Except as provided by paragraph 1(j), within thirty (30) days after the

        Scheduling Conference, each party shall disclose to every other party the following

        information:

        (a)    the correct names of the parties to the lawsuit;

        (b)    the name, address, and telephone number of any potential parties;

        (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims or

               defenses (the disclosing party need not marshal all evidence that may be offered at

               trial);

        (d)    the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;
Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 2 of 7 PageID #: 73



   (e)   any indemnity and insuring agreements under which any person or entity carrying on

         an insurance business may be liable to satisfy part or all of a judgment entered in this

         action or to indemnify or reimburse for payments made to satisfy the judgment;

   (f)   any settlement agreements relevant to the subject matter of this action;

   (g)   any witness statements described in Tex. R. Civ. P. 192.3(h);

   (h)   in a suit alleging physical or mental injury and damages from the occurrence that is

         the subject of the case, all medical records and bills that are reasonably related to the

         injuries or damages asserted or, in lieu thereof, an authorization permitting the

         disclosure of such medical records and bills;

   (i)   in a suit alleging physical or mental injury and damages from the occurrence that is

         the subject of the case, all medical records and bills obtained by the disclosing party

         by virtue of an authorization furnished by the requesting party; and

   (j)   for any testifying expert, by the date set by the court in the Docket Control Order,

         each party shall disclose to the other party or parties:

         a.     the expert’s name, address, and telephone number;

         b.     the subject matter on which the expert will testify;

         c.     if the witness is retained or specially employed to provide expert testimony in

                the case or whose duties as an employee of the disclosing party regularly

                involve giving expert testimony:

                1.      all documents, tangible things, reports, models, or data compilations

                        that have been provided to, reviewed by, or prepared by or for the

                        expert in anticipation of the expert’s testimony, except to the extent

                        protected by Fed. R. Civ. P. 26(b)(4); and




                                        Page 2 of 7
     Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 3 of 7 PageID #: 74



                       2.     the disclosures required by Fed. R. Civ. P. 26(a)(2)(B) and Local Rule

                              CV-26.

               d.      for all other experts, the general substance of the expert’s mental impressions

                       and opinions and a brief summary of the basis for them or documents

                       reflecting such information; and

               e.      Any party shall be excused from furnishing an expert report of treating

                       physicians.

2.      Protective Orders.    The Court will issue a Protective Order in this case. The parties have

        submitted a proposed Protective Order contemporaneously herewith.

3.      Additional Disclosures.        Each party, within forty-five (45) days after the Scheduling

        Conference, shall provide to every other party the following:

        (a)    a copy of all documents, data compilations, and tangible things in the possession,

               custody, or control of the party that are relevant to the pleaded claims or defenses

               involved in this action. By written agreement of all parties, alternative forms of

               disclosure may be provided in lieu of paper copies. For example, the parties may agree

               to exchange images of documents electronically or by means of computer disk; or the

               parties may agree to review and copy disclosure materials at the offices of the

               attorneys representing the parties instead of requiring each side to furnish paper copies

               of the disclosure materials;

        (b)    a complete computation of any category of damages claimed by any party to the

               action, making available for inspection and copying as under Rule 34, the documents

               or other evidentiary material on which such computation is based, including materials

               bearing on the nature and extent of injuries suffered; and

        (c)    those documents and authorizations described in Local Rule CV-34;


                                              Page 3 of 7
     Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 4 of 7 PageID #: 75



4.      Discovery Limitations. Discovery is limited to the disclosures described in Paragraphs 1 and

        3 together with 25 interrogatories, 25 requests for admissions, the depositions of the

        parties, depositions on written questions of custodians of business records for third parties,

        depositions of treating physicians, two (2) expert witnesses per side, and ten (10) additional

        hours of nonparty depositions per side. “Side” means a party or a group of parties with a

        common interest. Any party may move to modify these limitations for good cause.

5.      Privileged Information. There is no duty to disclose privileged documents or information.

        However, the parties are directed to meet and confer concerning privileged documents or

        information after the Scheduling Conference. Within sixty (60) days after the Scheduling

        Conference, the parties shall exchange privilege logs identifying the documents or

        information and the basis for any disputed claim of privilege in a manner that, without

        revealing information itself privileged or protected, will enable the other parties to assess the

        applicability of the privilege or protection. Any party may move the court for an order

        compelling the production of any documents or information identified on any other party’s

        privilege log. If such a motion is made, the party asserting privilege shall respond to the

        motion within the time period provided by Local Rule CV-7. The party asserting privilege

        shall then file with the Court within thirty (30) days of the filing of the motion to compel any

        proof in the form of declarations or affidavits to support their assertions of privilege, along

        with the documents over which privilege is asserted for in camera inspection. The parties

        agree that no party needs to log privileged communications between a party and its counsel

        of record in this matter or attorney work product created by that counsel of record. If the

        parties have no disputes concerning privileged documents or information, then the parties

        shall inform the court of that fact within sixty (60) days after the Scheduling Conference.




                                               Page 4 of 7
     Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 5 of 7 PageID #: 76



6.      Pre-trial disclosures. Each party shall provide to every other party regarding the evidence

        that the disclosing party may present at trial as follows:

        (a)    The name and, if not previously provided, the address and telephone number, of each

               witness, separately identifying those whom the party expects to present at trial and

               those whom the party may call if the need arises.

        (b)    The designation of those witnesses whose testimony is expected to be presented by

               means of a deposition and, if not taken stenographically, a transcript of the pertinent

               portions of the deposition testimony.

        (c)    An appropriate identification of each document or other exhibit, including summaries

               of other evidence, separately identifying those which the party expects to offer and

               those which the party may offer if the need arises.

         These disclosures shall be made at least 30 days before trial. Within 14 days thereafter,

         unless a different time is specified by the court, a party may serve and file a list disclosing

        (1) any objections to the use under Rule 32(a) of a deposition designated by another party

        under subparagraph (B) and (2) any objections, together with the grounds therefor, that may

        be made to the admissibility of materials identified under subparagraph (C). Objections not

        so disclosed, other than objections under Rules 402 and 403 of the Federal Rules of Evidence,

        shall be deemed waived unless excused by the court for good cause shown.

7.      Signature. The disclosures required by this order shall be made in writing and signed by the

        party or counsel and shall constitute a certification that, to the best of the signer’s knowledge,

        information and belief, such disclosure is complete and correct as of the time it is made. If

        feasible, counsel shall meet to exchange disclosures required by this order; otherwise, such

        disclosures shall be served as provided by Fed. R. Civ. P. 5. The parties shall promptly file a

        notice with the court that the disclosures required under this order have taken place.


                                                Page 5 of 7
     Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 6 of 7 PageID #: 77



8.      Duty to Supplement. After disclosure is made pursuant to this order, each party is under a

        duty to supplement or correct its disclosures immediately if the party obtains information on

        the basis of which it knows that the information disclosed was either incomplete or incorrect

        when made, or is no longer complete or true.

9.      Disputes.

        (a)    Except in cases involving claims of privilege, any party entitled to receive disclosures

               may, after the deadline for making disclosures, serve upon a party required to make

               disclosures a written statement, in letter form or otherwise, of any reason why the

               party entitled to receive disclosures believes that the disclosures are insufficient. The

               written statement shall list, by category, the items the party entitled to receive

               disclosures contends should be produced. The parties shall promptly meet and confer.

               If the parties are unable to resolve their dispute, then the party required to make

               disclosures shall, within fourteen (14) days after service of the written statement upon

               it, serve upon the party entitled to receive disclosures a written statement, in letter

               form or otherwise, which identifies (1) the requested items that will be disclosed, if

               any, and (2) the reasons why any requested items will not be disclosed. The party

               entitled to receive disclosures may thereafter file a motion to compel.

        (b)    In addition to the requirements of Local Rule CV-7(h) and (i), within 72 hours of the

               Court setting any discovery motion for a hearing, each party’s lead attorney (see Local

               Rule CV-11(a)) and local counsel shall meet and confer in person or by telephone,

               without the involvement or participation of other attorneys, in an effort to resolve the

               dispute without Court intervention. Counsel shall promptly notify the Court of the

               results of that meeting by filing a joint report of no more than 2 pages. Unless excused




                                              Page 6 of 7
  Case 6:18-cv-00461-JDK Document 12 Filed 11/19/18 Page 7 of 7 PageID #: 78



                  by the Court, each party’s lead attorney shall attend any discovery motion hearing set

                  by the Court (though the lead attorney is not required to argue the motion).

          (c)     Counsel are directed to contact the chambers of the undersigned for any “hot-line”

                  disputes before contacting the Discovery Hotline provided by Local Rule CV-26(e).

                  If the undersigned is not available, the parties shall proceed in accordance with Local

                  Rule CV-26(e).
      .
10.       No Excuses. A party is not excused from the requirements of this Discovery Order because

          it has not fully completed its investigation of the case, or because it challenges the sufficiency

          of another party’s disclosures, or because another party has not made its disclosures. Absent

          court order to the contrary, a party is not excused from disclosure because there are pending

          motions to dismiss, to remand or to change venue.

11.       Filings. Only upon request from chambers shall counsel submit to the court courtesy copies

          of any filings.

           SIGNED this 19th day of November, 2018.



                                                                ____________________________________
                                                                ROBERT W. SCHROEDER III
                                                                UNITED STATES DISTRICT JUDGE




                                                 Page 7 of 7
